DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

    PAMELA BRUCE STUART, individually and as Trustee of the J.
 RAYMOND STUART REVOCABLE TRUST DATED JANUARY 2, 1990,
  as amended, and the MARITAL DEDUCTION TRUST and the NON-
      MARITAL DEDUCTION TRUST CREATED THEREUNDER,
                           Appellant,

                                     v.

  CATHERINE S. RYAN and DEBORAH A. STUART, as Beneficiaries of
 the J. RAYMOND STUART REVOCABLE TRUST DATED JANUARY 2,
   1990, as amended, and the MARITAL DEDUCTION TRUST and the
  NON-MARITAL DEDUCTION TRUST CREATED THEREUNDER, and
  THE TENNIS TOWNHOUSES CONDOMINIUM ASSOCIATION, INC.,
                             Appellees.

                    Nos. 4D18-1904 and 4D18-2500

                           [January 31, 2019]

   Consolidated appeals from the Circuit Court for the Nineteenth Judicial
Circuit, Indian River County; Paul B. Kanarek, Judge; L.T. Case No.
312017CA000523.

   Pamela B. Stuart, Indian River Shores, pro se.

   C. Douglas Vitunac of Collins, Brown, Barkett, Garavaglia, and Lawn,
Chartered, Vero Beach, for appellees Catherine S. Ryan and Deborah A.
Stuart.

   Ryan C. Scarpa of Block & Scarpa, Vero Beach, for appellee Tennis
Townhouses Condominium Association, Inc.

PER CURIAM.

   Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.